Title: To Thomas Jefferson from George Weedon, 1 April 1781
From: Weedon, George
To: Jefferson, Thomas



Dear Sir
Willmsburg 1 Ap. 1781.

I had the Honor of addressing you the 28th Ulto. and then communicated the position the Troops had taken that are under my Command. What gave rise to the change, was Intelligence received of a Boat from Portsmouth, with a British Officer and 16 Men being on the overnight at Mr. Trebells. The Officer was very inquisitive, ask’d where the Marquis was, where the Baron, and where I was; what sort of Men I commanded, whether Militia or Regulars and how and where Posted, to which he got evasive answers from the Person, who communicated to us. This indicated a stroke at our Lines which were at that time exceedingly extended, and as drawing the Troops to a point, gave an opportunity of counteracting in Force, it was thought best to evacuate the Post below and hold ourselves reddy to act in one Body as Service might require, from this Place. Genl. Muhlenburg was informed of what had happened and had Orders to keep near their Lines, and make his advantages of any embarkation that might take place. He got information of their Boats being in readiness for some secret expedition, but before he knew their designs they embark’d 700 Men, crossed over to Newport’s News with an evident intention of beating up our Troops at the Halfway House. They finding them withdrawn, Secretly and silently returned, giving out their expedition was intended against Willmsburg but failed in consequence of being lost and not landing before day. The last intelligence from Portsmouth, is that but 9 of the Enemie’s Vessels had got up to Town most of  them small and in a shatter’d Condition, that if they brought a reinforcement it is but trifling.
Enclos’d I send you the examinations of some Deserters for your Excellency’s satisfaction. In consequence of drawing the Troops from below the People murmer exceedingly, and threatin to make their Terms with the Enemy. I am sending down a Detachment for the sake of contentment, but it will not afford Cover to the Country or render any security more than giving Countenance to the People. The Officer will be order’d to change his Ground often and to act as a party of observation. I am exceedingly distress’d for Arms and Accoutrements having several of the few Men under my Command without any thing of the sort in their Hands.
I have discharg’d all the Vessels in Queens and College Creek that did not bear Stores and Provisions. A small fleet of Boats were drawn to Burwells Ferry, those have sent up to Sandy Pt: leaving a Barge and Horse boat on each Side the River at James Town with an Officer and 20 Men to protect them; The Oxen and Horses that were impressed in consequ[ence] of a second application are all sent back [to] their Owners, and should be glad your Excell[en]cy would communicate your Wish respecting the Vessels that have Stores on Board.
I am With high Esteem & Regd. Your Excellencies Most Obt Servt.,

G Weedon

